

SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between R.
Brian Henley (“Employee”) and Upland Software, Inc. (formerly known as
Silverback Acquisition Corporation and Silverback Enterprise Group, Inc., and
referred to herein as the “Company”) (collectively referred to as the “Parties”
or individually referred to as a “Party”).


RECITALS


WHEREAS, Employee was employed by the Company;


WHEREAS, Employee signed an offer letter with the Company dated January 10, 2013
(the “Offer Letter”);


WHEREAS, Employee signed an Executive Employment Agreement with the Company
dated July 25, 2014, which superseded the Offer Letter in its entirety (the
“Employment Agreement”);
WHEREAS, the Company and Employee have entered into a Stock Option Agreement,
dated October 25, 2013 (the “2013 Option Agreement”) and a Stock Option
Agreement, dated March 31, 2014 (the “2014 Option Agreement” and, together with
the 2013 Option Agreement, the “Stock Option Agreements”) granting Employee the
option to purchase shares of the Company’s common stock subject to the terms and
conditions of the Company’s 2010 Stock Plan (the “Plan”) and the Stock Option
Agreements (the “Stock Options”);


WHEREAS, the Company and Employee have entered into a Restricted Stock Purchase
Agreement, dated September 2, 2014 (the “RSPA”), granting Employee the right to
purchase shares of the Company’s common stock subject to the terms and
conditions of the Plan and the RSPA (the “Restricted Stock”);


WHEREAS, Employee voluntarily resigned from the Company effective March 31, 2015
(the “Separation Date”); and


WHEREAS, following his separation from the Company, Employee will be employed by
a company whose business is enterprise software (“New Employer”); and
WHEREAS, the Company and Employee desire that Employee have a consulting
opportunity with the Company following the Separation Date, subject to the terms
set forth below; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:




AGREEMENT

1 of 10

--------------------------------------------------------------------------------





1.Consideration. In consideration of Employee’s execution of this Agreement and
Employee’s fulfillment of all of its terms and conditions, and provided that
Employee does not revoke the Agreement under paragraph 8 below, the Company
agrees as follows:


a.    Non-Compete Waiver. The Company agrees to waive Section 7(a) of the
Confidentiality Agreement (as defined below) with respect to Employee’s
employment relationship with New Employer, provided that all other provisions of
the Confidentiality Agreement, including, without limitation, Employee’s
obligations regarding Company Confidential Information (as defined therein),
shall remain in full force and effect with respect to New Employer. This limited
waiver applies to Employee’s relationship with New Employer only, and should not
be construed to be a complete or general waiver of Section 7(a).


b.    Consulting Opportunity. As additional consideration for this Agreement,
the Company is offering Employee the opportunity to enter into a consulting
arrangement with the Company as set forth in paragraph 3 below.


c.    General. Employee acknowledges that without this Agreement, he is
otherwise not entitled to the consideration listed in this paragraph 1.


2.Referral of Cloud Based Deals. In exchange for the limited waiver in Section
1(a) above, during the term of the Consulting Agreement (as defined below),
Employee agrees that he will refer Enterprise Work Management cloud based deals
that he sources out of the relationships he established, developed, or fostered
during his employment with the Company (including without limitation from his
banker network, company contacts, and referral agents).


3.Consulting Agreement. As referenced in paragraph 1(b) above, in consideration
of this Agreement, the Company will provide Employee with an opportunity to
serve as a Company consultant pursuant to the terms and conditions of a
Consulting Agreement substantially in the form of attached hereto as Exhibit A
(the “Consulting Agreement”). During the period Employee is providing services
pursuant to the Consulting Agreement, he shall continue to vest in the Stock
Options and Restricted Stock as described in greater detail in Section 4 below
and in the Consulting Agreement. Employee’s consulting services and any related
consideration for such services is contingent upon Employee’s execution of and
compliance with the Consulting Agreement as well as Employee’s compliance with
the terms and conditions of this Agreement. The Company shall have no obligation
to enter into the Consulting Agreement (or to provide any consideration in
connection therewith) if this Agreement does not become effective.


4.Stock Details.


a.Restricted Stock. As of the Separation Date, Employee agrees that pursuant to
the RSPA, he was vested in, and the Repurchase Option (as defined in the RSPA)
had lapsed as to, no shares of the Restricted Stock. During the period Employee
is providing services pursuant to the Consulting Agreement, he shall continue to
vest in the Restricted Stock as described in greater detail in the Consulting
Agreement. All shares of the Restricted Stock subject to the RSPA shall continue
to be subject to all other terms and conditions of the RSPA and the Plan.



Page 2 of 10

--------------------------------------------------------------------------------



b.Stock Option. As of the Separation Date, Employee agrees that pursuant to his
Stock Option Agreement, he was vested in 17,216 Stock Options under the 2013
Option Agreement, and 1,639 Stock Options under the 2014 Option Agreement.
During the period Employee is providing services pursuant to the Consulting
Agreement, he shall continue to vest in the Stock Options as described in
greater detail in the Consulting Agreement. The exercise of Employee’s Stock
Options shall continue to be governed by the terms and conditions of his
respective Stock Option Agreements and the Plan.


5.Benefits. Employee’s health insurance benefits shall cease on March 31, 2015,
subject to Employee’s right to continue his health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, the accrual of bonuses, vacation, and paid time off, ceased
as of the Separation Date.


6.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.


7.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, parents, divisions, and subsidiaries,
and predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship,
including without limitation any claims under the Offer Letter or Employment
Agreement;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; constructive
discharge; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence;

Page 3 of 10

--------------------------------------------------------------------------------



personal injury; assault; battery; invasion of privacy; false imprisonment;
conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Texas Payday Act; Texas Workers’ Compensation Act; and Chapter 21 of
the Texas Labor Code (also known as the Texas Commission on Human Rights Act);


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).


8.Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period

Page 4 of 10

--------------------------------------------------------------------------------



identified above, Employee hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to Mike Hill, the Company’s Chief
Financial Officer, at mhill@uplandsoftware.com, that is received prior to the
Effective Date. The Parties agree that changes to this Agreement, whether
material or immaterial, do not restart the running of the 21-day consideration
period referenced above.


9.Unknown Claims. Employee acknowledges that he has been advised to consult with
legal counsel and that he is familiar with the principle that a general release
does not extend to claims that the releaser does not know or suspect to exist in
his favor at the time of executing the release, which, if known by him/her, must
have materially affected his settlement with the releasee. Employee, being aware
of said principle, agrees to expressly waive any rights he may have to that
effect, as well as under any other statute or common law principles of similar
effect.


10.No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not presently intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any of
the other Releasees.


11.Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company.


12.Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s counsel, and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that he will
not publicize, directly or indirectly, any Separation Information.


Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence and a material term of this Agreement. The Parties
agree that if the Company proves that Employee breached this Confidentiality
provision, the Company shall be entitled to an award of its costs spent
enforcing this provision, including all reasonable attorneys’ fees associated
with the enforcement action, without regard to whether the Company can establish
actual damages from Employee’s breach, except to the extent that such breach
constitutes a legal action by Employee that directly pertains to the ADEA. Any
such individual breach or disclosure shall not excuse Employee from his
obligations hereunder, nor permit him to make additional disclosures. Employee
warrants that he has not disclosed, orally or in writing, directly or
indirectly, any of the Separation Information to any unauthorized party.


13.Trade Secrets and Confidential Information/Company Property. Employee
acknowledges and agrees that he signed the Company’s form of Employee
Proprietary Information

Page 5 of 10

--------------------------------------------------------------------------------



Agreement on or about January 10, 2013 (the “Confidentiality Agreement”).
Employee reaffirms and agrees to observe and abide by the terms of the
Confidentiality Agreement, specifically including the provisions regarding
nondisclosure of the Company’s trade secrets and confidential and proprietary
information, and any restrictive covenants contained therein (as modified by
Section 1(a) above). Employee’s signature below constitutes his certification
under penalty of perjury that he has returned all documents and other items
provided to Employee by the Company, developed or obtained by Employee in
connection with his employment with the Company, or otherwise belonging to the
Company.


14.No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


15.Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department, which shall use its best efforts to
provide only the Employee’s last position and dates of employment.


16.Breach. In addition to the rights provided under the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of Consulting Agreement or the
Confidentiality Agreement shall entitle the Company immediately to recover
and/or cease providing the consideration provided to Employee under this
Agreement and to obtain damages, except as provided by law.


17.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.


18.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


19.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN TRAVIS COUNTY, TEXAS BEFORE JAMS,
THE RESOLUTION EXPERTS (“JAMS”), PURSUANT TO

Page 6 of 10

--------------------------------------------------------------------------------



ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH TEXAS LAW, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL TEXAS LAW TO ANY DISPUTE OR
CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION.
TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH TEXAS LAW, TEXAS LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


20.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on his behalf under the terms of this Agreement.
Employee agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Employee further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Employee’s failure to pay or the Company’s
failure to withhold, or delayed payment of, federal or state taxes, or (b)
damages sustained by the Company by reason of any such claims, including
attorneys’ fees and costs.


21.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


22.No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this

Page 7 of 10

--------------------------------------------------------------------------------



Agreement. Employee has not relied upon any representations or statements made
by the Company that are not specifically set forth in this Agreement.


23.No Waiver. The failure of the Company to insist upon the performance of any
of the terms and conditions in this Agreement, or the failure to prosecute any
breach of any of the terms or conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.


24.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


25.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


26.Entire Agreement. This Agreement, together with the Consulting Agreement,
represents the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and Employee’s
employment with and separation from the Company and the events leading thereto
and associated therewith, and supersedes and replaces any and all prior
agreements and understandings concerning the subject matter of this Agreement
and Employee’s relationship with the Company, with the exception of the
Confidentiality Agreement, the RSPA, the Stock Option Agreements, and the Plan.


27.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.


28.Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of Texas.


29.Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”). Employee understands that this Agreement shall be null and
void if not executed by Employee within the twenty-one (21) day period set forth
under paragraph 8 above.


30.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.



Page 8 of 10

--------------------------------------------------------------------------------



31.Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


a.    he has read this Agreement;


b.    he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;


c.    he understands the terms and consequences of this Agreement and of the
releases it contains; and


d.    he is fully aware of the legal and binding effect of this Agreement.


[Remainder of Page Blank; Signature Page Follows]



Page 9 of 10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


R. BRIAN HENLEY, an individual


Dated: 3/31/15     /s/ R. Brian Henley
R. Brian Henley




UPLAND SOFTWARE, INC.


Dated: 3/31/15    By /s/ John McDonald
John McDonald
Chief Executive Officer




EXHIBIT A


Consulting Agreement



Page 10 of 10